Citation Nr: 0634245	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma





THE ISSUE

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code, from January 24, 2002.





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  The appellant's basic eligibility date for Chapter 1606 
educational benefits was June 28, 1995, and her delimiting 
date was 10 years after that date, June 28, 2005.

2.  The appellant was determined to have unsatisfactory 
participation in the Selected Reserve as of January 24, 2002, 
according to the Department of Defense (DOD).  

3.  Chapter 1606 educational benefits were terminated on 
January 24, 2002, due to the appellant's unsatisfactory 
participation.  


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
from January 24, 2002, have not been met.  10 U.S.C.A. §§ 
16131, 16132, 16133 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
21.7540, 21.7550, 21.7551 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no action is required pursuant to the 
VCAA.  

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  38 
C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum of 
36 months of entitlement under Chapter 1606.  38 C.F.R. § 
21.7570.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  In 
pertinent part, a reservist initially becomes eligible when 
he/she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least 6 years from the date of such enlistment, reenlistment, 
or extension.  38 C.F.R. § 21.7540.  If a reservist is 
serving in the Selected Reserve, but does not have a 6 year 
contract, he/she does not have a basic eligibility date.  The 
basic eligibility date is the date on which service commences 
for the contracted 6 year period.

A reservist's period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 10-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve. 38 C.F.R. § 21.7550(a).  
The reservist may still use the full 10 years if he/she 
leaves the Selected Reserve because of a disability that was 
not caused by misconduct, the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or in certain instances when the 
reservist is involuntarily separated.  38 C.F.R. §21.7550(c), 
(d).

Regulations provide that a determination of an individual's 
eligibility for Chapter 1606 benefits is to be made by the 
Armed Forces.  38 C.F.R. § 21.7540(a).

In this case, the appellant's basic eligibility date for 
Chapter 1606 educational benefits was June 28, 1995, and her 
delimiting date was 10 years after that date, June 28, 2005.

A  DD Form 2384, Notice of Basic Eligibility, which was 
signed by the appellant in August 1995, contains notice that 
eligibility for educational assistance benefits depended upon 
serving satisfactorily, as prescribed by military 
regulations.  This form also indicates that the appellant's 
failure to participate satisfactorily in required reserve 
training would result in ineligibility for any benefits from 
the date of the unsatisfactory participation.

According to information furnished to VA by DOD, the 
appellant was determined to have unsatisfactory performance 
in the Selected Reserve as of January 24, 2002.  Thus, she 
was not eligible for Chapter 1606 benefits as of that date.  

The veteran contends that she is entitled to Chapter 1606 
benefits.  The appellant maintains that she served for 6 
years in the United States Reserve and thereafter went 
immediately into the Individual Ready Reserves (IRR) for less 
than a year.   Thereafter, she transferred to the 164th CS CO 
Maintenance Company and continued drilling with than unit 
until September 2002, when she reenlisted for 6 more years in 
the United States Army Reserves.  She maintains that all of 
her service has been satisfactory.  She requests that her 
records be corrected.  

The Board acknowledges the appellant's contention that she 
would like her DOD record corrected; however, the Board has 
no legal authority to correct DOD-verified information.  The 
regulations clearly reflect that determinations of 
eligibility for Chapter 1606 benefits are within the sole 
purview of the Armed Forces.  No such authority has been 
delegated to any other source.

VA is charged with administering the law as it is written, 
and as noted above, governing legal criteria specifically 
exclude an award of benefits absent the establishment of 
eligibility by DOD.  DOD determined that the appellant had 
unsatisfactory participation as of January 24, 2002.  VA has 
no authority to overturn this determination or establish any 
other termination date, in light of that DOD determination.  

Based on the foregoing, the Board finds that the veteran is 
not entitled to educational benefits under Chapter 1606, 
Title 10, United States Code, from January 24, 2002.  The 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis, supra.


ORDER

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code, from January 24, 2002, is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


